United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.C., Appellant
and
U.S. POSTAL SERVICE, LANSING VEHICLE
MAINTENANCE FACILITY, Lansing, MI,
Employer
__________________________________________
Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 19-1940
Issued: February 10, 2021

Case Submitted on the Record

ORDER REMANDING CASE
Before:
ALEC J. KOROMILAS, Chief Judge
CHRISTOPHER J. GODFREY, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

On September 23, 2019 appellant, through counsel, filed a timely appeal from an
August 12, 2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). The
Clerk of the Appellate Boards docketed the appeal as No. 19-1940.
On May 16, 2018 appellant, then a 53-year-old vehicle maintenance facility (VMF)
technician, filed a traumatic injury claim (Form CA-1) alleging that at 7:30 a.m. on April 26, 2018
he hyperextended his left knee when he tripped on a ground rod and wire in a dark parking lot of

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.

the Grand Ledge Post Office (Grand Ledge) while in the performance of duty.2 On the reverse
side of the claim form, the employing establishment, Lansing VMF, indicated that appellant was
injured in the performance of duty on April 26, 2018 and stopped work on that date. It stated that
it received notice of appellant’s injury on April 26, 2018, and it listed his regular work schedule
as Monday through Friday from 6:00 a.m. to 2:30 p.m. The employing establishment indicated
that its knowledge of the facts about appellant’s injury agreed with appellant’s statements. On
May 17, 2018 appellant’s supervisor C.V. signed the claim form and certified that the information
given by the employing establishment and appellant was true to the best of his knowledge.
On May 17, 2018 the employing establishment controverted the claim and noted that
appellant’s job consisted of traveling to different employing establishment facilities to work on
vehicles in need of repair. It indicated that appellant’s supervisor C.V. provided a timeline of
appellant’s duties for the date of April 26, 2018 which it alleged was evidence that appellant had
not conducted vehicle repairs in Grand Ledge on April 26, 2018. The employing establishment
also noted that appellant submitted medical records which indicated that he was injured on
April 23, 2018.3 It concluded that appellant therefore had not established fact of injury,
performance of duty, or causal relationship.
A May 17, 2018 e-mail from appellant’s supervisor, C.V., indicated that on April 26, 2018
appellant only worked at the Holt, Eaton Rapids, and the employing establishment. C.V. noted
that on April 26, 2018 appellant drove an employing establishment vehicle to the Holt VMF where
he checked the oil of another employing establishment vehicle. Appellant then shuttled an
employing establishment vehicle to the Eaton Rapids VMF where he checked the transmission
fluid in another employing establishment vehicle. C.V. noted that appellant then repaired a
window regulator and attended a meeting at the employing establishment.
By decision dated July 9, 2018, OWCP denied appellant’s traumatic injury claim finding
that the evidence of record was insufficient to establish the factual component of fact of injury. It
concluded, therefore, that the requirements had not been met to establish an injury as defined by
FECA.
On June 26, 2019 appellant, through counsel, requested reconsideration.
In support of his reconsideration request, appellant submitted an undated work order for a
preventative maintenance inspection for postal truck 8204426. The start date for the inspection

2

On April 23, 2018 appellant filed an additional traumatic injury claim, assigned OWCP File No. xxxxxx228,
alleging that he sustained a left knee strain while in the performance of duty on November 24, 2017. OWCP’s
procedures provide that cases should be administratively combined when correct adjudication of the issues depends
on frequent cross-referencing between files. See Federal (FECA) Procedure Manual, Part 2 -- Claims, File
Maintenance and Management, Chapter 2.400.8(c) (February 2000). For example, if a new injury case is reported for
an employee who previously filed an injury claim for a similar condition or the same part of the body, doubling is
required. Id.; D.C., Docket No. 19-0100 (issued June 3, 2019); N.M., Docket No. 18-0833 (issued April 18, 2019);
K.T., Docket No. 17-0432 (issued August 17, 2018). The Board therefore concludes that the case records for OWCP
File Nos. xxxxxx228 and xxxxxx682 should be administratively combined upon return of the case record.
3

Id.

2

was noted as April 19, 2018 and the end date was noted as April 30, 2018. The “VPO [Village
Post Office]” was listed as “488379998-Grand Ledge-263900.”
Appellant also submitted a vehicle pick/up return sheet dated April 19, 2018 which
indicated that he had picked up and returned vehicles in Grand Ledge.
By decision dated August 12, 2019, OWCP modified its July 9, 2018 decision finding that
the evidence of record established that the incident occurred as alleged. It therefore found that
appellant had established that he hyperextended his left knee over a ground rod while climbing
into a vehicle in the Grand Ledge parking lot on April 26, 2018 at 7:30 a.m. OWCP however also
found that appellant had not established that the incident occurred in the performance of duty as
appellant had not established why he was at the Grand Ledge facility at 7:30 a.m. on
April 26, 2018.
The Board has duly considered the matter and finds that the case is not in posture for
decision and must be remanded to OWCP for further development.
The phrase “while in the performance of duty” has been interpreted by the Board to be the
equivalent of the commonly found prerequisite in workers’ compensation law of “arising out of
and in the course of employment.” In addressing this issue, the Board has stated: “In the
compensation field, to occur in the course of employment, in general, an injury must occur: (1) at
a time when the employee may reasonably be [stated] to be engaged in his or her master’s business;
(2) at a place where he or she may reasonably be expected to be in connection with the
employment; and (3) while he or she was reasonably fulfilling the duties of his or her employment
or engaged in doing something incidental thereto.”6 In deciding whether an injury is covered by
FECA, the test is whether, under all the circumstances, a causal relationship exists between the
employment itself, or the conditions under which it is required to be performed, and the resultant
injury.4
OWCP’s procedures explain that certain categories of employees work on employing
establishment premises for part of the day, and are required to travel for other parts of the working
day. Claims for these employees when the alleged injury occurs on premises will be adjudicated
in accordance with principles for all-on-premises injuries.5 These procedures further provide that
if the injury occurs on employing establishment premises, the alleged injury will be considered in
the performance of duty if the employee was performing assigned duties, or was engaged in an
activity reasonably incidental to the employment.6 An affirmative response by the official superior
on the claim form is sufficient to establish that the employee was in the performance of duty, unless
the facts or other evidence indicate that the answer may not be correct. OWCP’s procedures also

4

C.C., Docket No. 18-0445 (issued August 14, 2018); Mark Love, 52 ECAB 490 (2001).

5

Federal (FECA) Procedure Manual, Part 2 -- Claims, Performance of Duty, Chapter 2.804.5(c) (August 1992).

6

Id. at Chapter 2.804.4(a).

3

provide that if conflicting statements are obtained from the official superior as to whether appellant
was performing regular work at the time of the injury, a conference should be held.7
While OWCP has accepted that the incident occurred as alleged and the employing
establishment contemporaneously provided an affirmative response from appellant’s supervisor
that the incident occurred in the performance of duty, the employing establishment subsequently
controverted the claim, by appellant’s supervisor’s statement indicating that appellant had not
established that he was required to be at the Grand Ledge facility on the morning of April 26, 2018
to perform work duties. Appellant has however submitted evidence that a work order existed for
vehicle maintenance work at the Grand Ledge facility from April 19 to 30, 2018. Since the
evidence of record contains conflicting statements as to whether appellant was required to be at
the Grand Ledge facility on April 26, 2018 to perform work activities, and that he was therefore
in the performance of duty at the time of the accepted incident, this case will be remanded.
On remand OWCP shall properly consider all the evidence submitted at the time of the
August 12, 2019 decision and to schedule a conference to clarify whether appellant sustained an
injury in the performance of duty on April 26, 2018. Following such further development as
OWCP deems necessary, it shall issue a de novo decision on the claim. Accordingly,
IT IS HEREBY ORDERED THAT the August 12, 2019 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this order of the Board.8
Issued: February 10, 2021
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

Supra note 5 at Chapter 2.804.4(c); see also O.L., Docket No. 16-0840 (issued August 28, 2017).

8
Christopher J. Godfrey, Deputy Chief Judge, who participated in the preparation of the order, was no longer a
member of the Board after January 20, 2021.

4

